Citation Nr: 1127161	
Decision Date: 07/21/11    Archive Date: 07/29/11

DOCKET NO.  09-02 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material has been submitted in order to reopen a claim of entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1957 to February 1961

This matter is on appeal from an April 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. 

The Veteran testified before the undersigned Veterans Law Judge in March 2011.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  In August 2003, the RO issued a decision which denied service connection for bilateral hearing loss; the Veteran did not appeal, and the decision became final one year later.  

2.  The evidence added to the record since August 2003 relates to an unestablished fact that is necessary to substantiate the claim for entitlement to service connection for bilateral hearing loss.  

3.  Bilateral hearing loss and tinnitus were not manifest during active duty or for many years thereafter, and are not shown to be related to service.

4.  An acquired psychiatric disorder, to include PTSD, is not currently shown.  


CONCLUSIONS OF LAW

1. The August 2003 decision that denied the Veteran's claim of entitlement to service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.1100, 20.1105 (2010).

2. The evidence received subsequent to the August 2003 decision is new and material, the requirements to reopen the claim for entitlement to service connection for bilateral hearing loss have been met and the claim is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156, 3.159 (2010).

3. Bilateral hearing loss was not incurred in or aggravated by service, nor can it be presumed to be related to active duty service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2010).

4. Tinnitus was not incurred in or aggravated by service, nor can it be presumed to be related to active duty service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2010).

5. An acquired psychiatric disorder (claimed as PTSD) was not incurred in or aggravated by service, is not related to active duty service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

In claims to reopen based on new and material evidence, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in August 2006 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

With regard to Kent notice, the Veteran's previously denied claim, for the reasons stated below, this claim is reopened and adjudicated based on the entire evidence of record.  Thus, any notice defects in this regard would not result in any prejudice to the Veteran.  

With respect to the Dingess requirements, in the same August 2006 letter, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to all issues on appeal.  

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claims.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's service treatment records.  The Veteran's own private treatment records are also associated with the claims file.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  

Next, in March 2011, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties:  (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

Here, during the hearing, the undersigned Veterans Law Judge identified the issues on appeal.  See Hearing Transcript (T.) at p. 2.  Also, information was solicited regarding the nature of the acoustic trauma the Veteran experienced while on active duty (T. at 3) and the onset of the Veteran's hearing loss and tinnitus (T. at 5-12).  Of note, while the Veteran stated that he was diagnosed with hearing loss by prospective employers shortly after service (T. at 5), he later conceded that his place of employment no longer exists and that there would be no records available to acquire.  T. at 10.  The Veteran was questioned regarding the circumstances surrounding his claimed personal assault which, in turn, led to his claimed acquired psychiatric disorder. T. at 15-19.  He was also asked whether he received any active treatment for his psychiatric problems.  T. at 23.

Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted.  

Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claim for service connection.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Next, VA opinions with respect to the Veteran's claims for bilateral hearing loss and tinnitus were obtained in June 2008 and February 2009.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA opinions, and most specifically the February 2009 opinion, to be more than adequate, as they are predicated on a full reading of the private and VA medical records in the Veteran's claims file.  They consider all of the pertinent evidence of record, to include audiometric testing results, the service treatment records and the statements of the appellant, and provide a complete rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

The Board acknowledges that a VA medical opinion was not obtained to determine the nature and etiology of the Veteran's claimed psychiatric disorder.  In deciding whether to remand the issue for a medical nexus opinion, the Board notes that the Federal Circuit, in a recent decision, upheld the determination that a VA medical examination is not required as a matter of course in virtually every veteran's disability case involving a nexus issue.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (distinguishing cases where only a conclusory generalized statement is provided by the veteran, in which case an examination may not be required).

In this case, the Veteran has not submitted any competent evidence where a psychiatric disorder was diagnosed.  He also denies any current treatment.  In fact the only evidence of a psychiatric disorder is the Veteran's own belief that he has a psychiatric disorder.  VA is not required to schedule an examination for a medical nexus opinion based on lay statements alone where the disorder cannot be diagnosed by lay observation.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004).  As will be explained below, while the Veteran is competent to describe symptoms of depression or anxiety, he lacks the competence to diagnose a psychiatric disorder.  Therefore, the Board finds that a remand for a VA opinion would not be beneficial in the adjudication of this issue to the extent that it was denied, and is thus not required in this case.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

New and Material Evidence

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  Manio v. Derwinski, 1 Vet. App. 140 (1991).

Under the relevant regulation, "new" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay assertions of medical causation cannot serve as the predicate to reopen a claim under 38 U.S.C.A. § 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  If it finds that the submitted evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for the claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999); but see 38 U.S.C.A. § 5103A (eliminates the concept of a well-grounded claim).

Because the Board has the jurisdictional responsibility to consider whether it was proper to reopen the claim, regardless of the RO's determination on the question of reopening, the Board will determine whether new and material evidence has been received and, if so, consider entitlement to service connection on the merits.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

The Veteran is claiming entitlement to service connection for bilateral hearing loss.  The RO denied this claim in August 2003 on the basis that a hearing disorder was not shown while on active duty or currently.  He did not appeal the RO's decision and it became final one year later.  

The evidence of record at the time of the August 2003 decision included the Veteran's service treatment records.  Since that time, the evidence of record now includes an August 2006 private evaluation indicating that the Veteran was diagnosed with asymmetrical sensorineural hearing loss the previous May.  Moreover, in June 2007, this same private physician provided the opinion that this noise induced hearing loss likely began during his service on board U.S. Navy ships for four years.  

This evidence is clearly "new," in that it was not previously reviewed by the RO.  Moreover, the Board concludes that this evidence is also material to an unestablished fact necessary to support entitlement to the claim.  Specifically, the June 2007 opinion is evidence, weighing in the Veteran's favor, which relates to whether his hearing loss is attributable to active duty.  

Thus, on the basis of this opinion, new and material evidence has been submitted, and the criteria to reopen the previously denied claim of entitlement to service connection for bilateral hearing loss have been met.  Therefore, the claim is reopened.  
Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Moreover, under 38 C.F.R. § 3.303(b), the second and third elements of Shedden and Caluza may be established through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  

In the context of tinnitus and sensorineural hearing loss, these disorders may also be presumed to have been incurred in service if shown to have manifested to a compensable degree within one year after the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Moreover, 38 C.F.R. § 3.385 (2010) defines impaired hearing as a disability for VA purposes when the hearing thresholds for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or more; the thresholds for at least three of these frequencies are 26 decibels or more; or speech recognition scores using the Maryland CNC Test are less than 94 percent.

Finally, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006). 

Hearing Loss and Tinnitus

In this case, the Veteran served in the Navy from February 1957 to February 1961.  He is claiming entitlement to service connection for bilateral hearing loss and tinnitus on the basis of in-service noise exposure such as through the use of pneumatic paint chipping equipment without hearing protection.   

As an initial matter, the Veteran's service treatment records reflect no complaints of, treatment for, or a diagnosis related to the hearing loss or tinnitus or any symptoms reasonably attributed thereto.  Moreover, at the time of his separation physical examination in February 1961, his whispered voice perception testing was normal and there were no complaints of tinnitus.  Therefore, neither tinnitus nor hearing loss was noted in service.

Next, post-service evidence does not reflect symptomatology related to tinnitus or bilateral hearing loss for many years after service discharge.  The first indication of a hearing disorder was not until he filed his original claim in January 2003.  However, and more significantly, the first competent evidence of hearing loss was not manifest until August 2006, where a private audiologist noted that the Veteran was diagnosed with asymmetrical sensorineural hearing loss the previous May.  There were no audiometric testing values to accompany this diagnosis.  In fact, the first audiometric testing results were not until he underwent a VA examination in June 2008.  He exhibited tonal thresholds in excess of 40 dB at 1000 to 4000 Hz bilaterally.  In other words, the requirements of 38 C.F.R. § 3.385 were not met until June 2008

In any event, even if it were presumed that the requirements of 38 C.F.R. § 3.385 were met as early as January 2003, the Board nevertheless emphasizes the approximately 42-year gap between active duty and the time he submitted his initial claim which, as was noted above, was denied by the RO the following August.  Therefore, the competent evidence does not indicate a continuity of symptoms.  Moreover, as bilateral hearing loss and tinnitus was not shown within a year of his release from active duty, these disorders may also not be presumed related to active duty.  See 38 C.F.R. §§ 3.307, 3.309.  

In addition to the documented post-service treatment records, the evidence includes the Veteran's statements asserting continuity of symptoms.  In such cases, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this regard, it is true that the Veteran is competent in some cases to self-diagnose some disorders despite his status as a lay person.  Tinnitus is one such disorder, as it is diagnosed entirely upon its symptomatology.  While, he is also competent to testify that he experiences hearing loss, he is not, however, competent to diagnose hearing loss specifically for VA purposes, as this requires audiometric testing from a trained examiner.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.")

Nevertheless, the Veteran is always competent to provide lay testimony regarding the presence of observable symptomatology and may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).   

However, the Board determines that the Veteran's reported history of continued symptomatology related to tinnitus and hearing loss since active service, while competent, is nonetheless not credible.  In making this determination, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

The Board again emphasizes the fact that 42 years passed from the time he left active duty (1961) to the time he submitted his initial claim in 2003.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  Moreover, the Veteran statements are inconsistent with other evidence of record.  Specifically, while he asserts on appeal that his hearing loss and tinnitus have existed since active duty, he has denied continuous symptoms on some occasions.  For example, at his VA examination in June 2008, he stated that his tinnitus had existed for years, but did not know whether it was present in service.  He also stated at that time that his hearing loss was not noticeable until only five or ten years prior to the examination.  Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  Coupled with his personal testimony, which the undersigned found to be purposefully vague, the Board assigns no probative value to the Veteran's purported problems with hearing loss and tinnitus since service.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("In the case of oral testimony, a hearing officer may properly consider the demeanor of the witness, the facial plausibility of the testimony, and the consistency of the witness' testimony with other testimony and affidavits submitted on behalf of the [V]eteran."); Jones v. Derwinski, 1 Vet. App. 210, 217 (1991) (finding that "the assessment of the credibility of the veteran's sworn testimony is a function for the BVA in the first instance").

Thus, the Board has weighed the Veteran's statements as to continuity of symptomatology against the lack of complaints for over 40 years after he left active duty and finds his recollections as to symptoms experienced in the distant past, made in connection with a claim for benefits, to be less probative.  Therefore, continuity has not here been established, either through the competent evidence or through his statements.

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's tinnitus and bilateral hearing loss to active duty, despite his contentions to the contrary.    

To that end, the Board places significant probative value on VA examinations undertaken specifically to address the issue on appeal in June 2008 and February 2009.  Specifically, at his most recent examination in February 2009, the Veteran complained of hearing loss and tinnitus due to his use of loud paint removal equipment without hearing protection while on active duty.  After an audiological examination, the examiner diagnosed sensorineural hearing loss, and the Veteran indicated the presence of persistent tinnitus.  While this examiner originally opined that the Veteran's hearing loss was related to service, this opinion was provided without the benefit of reviewing the claims folder.  After reviewing the service treatment records, the examiner revised his opinion, now concluding that it was less likely as not that the Veteran's hearing loss was attributable to service.  

In providing this opinion, the examiner reflected that the Veteran's whispered voice perception was normal at the time he left active duty.  He added that it was unlikely that the Veteran would have passed a whispered voice test if his hearing was as poor as it was during the examination.  

The Veteran also underwent a VA examination in June 2008, where the examiner appeared to contradict himself in that he stated that he could not provide an opinion without resorting to speculation, but then later provided the opinion that it was less likely than not that either the Veteran's hearing loss or tinnitus was related to active duty.  While the opinion is somewhat contradictory, the examiner's observations nevertheless largely corroborate the observations by the VA examiner in February 2009.  Specifically, the VA examiner in June 2008 also pointed out that there was no hearing loss noted in service, and that the Veteran had conductive components in the right ear that were nor consistent with the effects of noise exposure.  This examiner also pointed out that the frequency and duration of the Veteran's complaints of tinnitus were not characteristic of tinnitus associated with noise exposure.  

The Board finds that the examinations are adequate for evaluation purposes.  Specifically, the examiners reviewed the claims file, interviewed the Veteran, and conducted an audiological examination.  There is no indication that the VA examiners were not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  

In support of his claim, the Veteran has submitted a June 2007 statement by a private physician who stated that it was likely that the Veteran's hearing loss was related to his service in the Navy, and specifically the acoustic trauma he experience on board ship.  No rationale was provided.

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  

The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App 171 (1991).  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).

In this case, the Board places greater probative weight on the observations and opinions of the VA examiners over the private physician's opinion.  First, the opinions and observations of the VA examiners are premised on a review of the entire claims file, including his service treatment records.  The private physician, on the other hand, did not review the claims file.  Such does not necessarily negate the probative value of the private opinion.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008), (held that the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  However, as noted, private examiner provided no rationale for his favorable opinion.  Moreover, and significant importance, the VA examiners who did review the claims file provided opinions with full knowledge of the Veteran's medical history, which included discussion of the Veteran's hearing being normal at the time of his release from active duty.  

It is true, however, that the Board may not reject an opinion simply because it is based only on the Veteran's statements, unless the Board rejects the statements of the Veteran.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (citing Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992) for the proposition that Board may not disregard a medical opinion solely on the rationale that the medical opinion was based on a history given by the veteran).  In this case, as was noted above, the Board has determined that the Veteran's own recollections are of limited credibility in view of their inconsistent nature.  Therefore, an opinion based on statements that are not credible must similarly be not credible.  

Moreover, the private physician's opinion fails to provide an adequate rationale for his opinion.  Of particular note, the opinion does not address the Veteran's potential post-service acoustic trauma, which included employment in the construction industry, nor does it address the fact that the Veteran's hearing was normal at the time he left active duty.  Therefore, the Board places greater probative value on the opinions and observations of the VA examiners over the opinion from the private physician.  

In conclusion, the Board finds that the competent evidence does not indicate that the Veteran experienced hearing loss or tinnitus since active duty, and the evidence also does not indicate a nexus between active duty and his current complaints.  

Acquired Psychiatric Disorder

In addition to the above claims, the Veteran submitted a claim seeking entitlement to service connection for an acquired psychiatric disorder, which he characterizes as PTSD following a personal assault he experienced in late 1960 or early 1961.  

According to his statements at his hearing before the Board in March 2011, the Veteran was involved in an altercation with three fellow shipmates, although he clarified that he was attacked by each person individually (T. at 16-17).  He also states that these incidents impacted the character of his discharge.  (T. at 17).  The Veteran stated that, since that time, he has felt that he was unjustly treated, although he denied experiencing flashbacks, panic attacks or nightmares.  (T. at 22).  He also denied ever seeking mental health treatment (T. at 23).   He believes that he has been suffering from psychiatric problems (PTSD) as a result of this incident. 

In order to establish service connection for PTSD, the evidence of record must include a medical diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a) (2010), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in- service stressor occurred. 38 C.F.R. § 3.304(f) (2010). The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).

The Veteran's service treatment records reflect no complaints of, treatment for, or a diagnosis related to a psychiatric disorder or any symptoms reasonably attributed thereto.  There is also no mention of injuries stemming from the attacks.  Further, his personnel records do not indicate any disciplinary action related to his claimed incident.  

In this regard, the Board is acutely aware of the fact that claims for personal assault fall within the category of situations in which it is not unusual for there to be an absence of service records documenting the events of which the Veteran complains, and that special development of such claims is required. See Patton v. West, 12 Vet. App. 272, 281 (1999); 38 C.F.R. § 3.304(f)(5).  However, the Board need not delve into whether VA has adequately undertaken such development.  This is because the Veteran has provided no evidence, other than his own lay assertions, that he suffers from an acquired psychiatric disorder, to include PTSD.

Specifically, post-service treatment records do not reflect the existence of any treatment, complaints or symptomatology associated with a psychiatric disorder.  The Veteran states that he has not sought treatment for any psychiatric disorder or symptoms.  Indeed, he denies experiencing depression, anxiety, nightmares, or panic attacks related to the fights.  T. at 22.  Instead, he states that he believes he should be compensated because he was involved in fights in service, and the individuals that attacked him were never punished.  

As such, based on this evidence, there is no competent evidence of an acquired psychiatric disorder at any point in the record.  At best, there are extremely vague complaints of symptomatology without underlying pathology.  Service connection may only be granted for a current disability.  When a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service- connected disease or injury to cases where such incidents have resulted in a disability). "In the absence of proof of a present disability there can be no valid claim."  See also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, the service connection for an acquired psychiatric disorder, to include PTSD, is not warranted.  

Other considerations

Regarding all claims, the Board has considered the statements made by the Veteran relating his disorders to his active service.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, as noted above, the Veteran is competent to testify as to the nature and etiology of his tinnitus, as it is a disorder diagnosed purely on his symptoms.  He is also competent to testify on some aspects of his hearing loss, although audiometric testing is required to diagnose hearing loss for VA purposes.  In any event, as was noted above, the Board has found his statements in this regard to not be credible.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  

Moreover, the Veteran is not competent to assess psychiatric symptoms and provide a diagnosis based on these symptoms.  To the contrary, such a diagnosis requires the observations of a professional with training in the psychiatric field who can provide a diagnosis based on the provisions of the Diagnostic Standards Manual (DSM-IV).  Therefore, the unsubstantiated statements regarding the claimed etiology of the Veteran's hearing loss and tinnitus, while substantially competent, are nonetheless not credible.  Moreover, the Veteran is not competent to provide a diagnosis based on his own psychiatric symptoms.  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.


ORDER

New and material evidence has been submitted in order to reopen a claim for entitlement to service connection for bilateral hearing loss, and the claim is reopened.

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  

Service connection for an acquired psychiatric disorder, claimed as PTSD, is denied.




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


